Exhibit 99.1 AGREEMENT TO FILE JOINT SCHEDULE 13D Pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the undersigned hereby consent to the joint filing on their behalf of a single Schedule 13D/A and any amendments thereto, with respect to the beneficial ownership by each of the undersigned of shares of the common stock of Majesco Entertainment Company, a Delaware corporation.The undersigned hereby further agree that this statement may be executed in any number of counterparts, each of which when so executed shall be deemed to be an original, but all of which counterparts shall together constitute one and the same instrument. Dated: May 10, 2016 /s/ Michael Brauser Michael Brauser Dated: May 10, 2016 GRANDER HOLDINGS INC 401K By: /s/ Michael Brauser Michael Brauser, Trustee Dated: May 10, 2016 MARLIN CAPITAL INVESTMENTS, LLC By: /s/ Michael Brauser Michael Brauser, Manager Dated: May 10, 2016 BETSY & MICHAEL BRAUSER CHARITABLE FAMILY FOUNDATION By: /s/ Michael Brauser Michael Brauser, Trustee Dated: May 10, 2016 MICHAEL & BETSY BRAUSER TBE By: /s/ Michael Brauser Michael Brauser By: /s/ Betsy Brauser Betsy Brauser
